t tcmemo_2002_265 united_states tax_court edward t o’toole petitioner v commissioner of internal revenue respondent docket no filed date edward t o’toole pro_se c teddy li for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner edward o’ toole is liable for deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure sec_507 dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure the issues for decision are whether petitioner bears the burden_of_proof as to respondent’s deficiency determinations we hold that he does whether petitioner had unreported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in we hold that he did except we hold that he had unreported income of dollar_figure in whether petitioner is liable for the additions to tax for failure_to_file income_tax returns and failure to pay estimated_tax for the years in issue we hold that he is unless otherwise specified section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioner petitioner resided in glyndon maryland when he filed his petition in this case petitioner retired in b petitioner’s income petitioner received the following amounts of pension income during the years in issue payer maryland state dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure retirement_system u s office of big_number big_number big_number big_number big_number personnel management total big_number big_number big_number big_number big_number petitioner received the following amounts of dividend income during the years in issue payer acm government dollar_figure dollar_figure dollar_figure dollar_figure -- spectrum fund avalon properties dollar_figure balt gas elec baltimore bancorp --- --- --- capital one financial --- --- corp central maine power co psi energy inc scana corp signet banking corp total big_number big_number big_number big_number petitioner received the following amounts of interest_income during the years in issue payer lst mariner bank -- -- dollar_figure dollar_figure -- american national bank sec_11 dollar_figure -- baltimore county --- savings bank bradford federal -- savings bank crestar bank -- -- -- _- rastern savings bank -- fairfax savings bank --- --- first national bank -- -- -- -- garibaldi federal -- --- - -- savings bank hamilton federal -- savings loan household bank f s b -- --- - -- internal revenue -- -- -- -- service loyola federal saving sec_71 -- --- bank marylands bank f s b -- -- - - mbna america -- mercantile safe - -- _- __ deposit trust northfield federal -- savings provident bank of -- maryland sparks state bank -- -- __ washington federal -- -- - savings bank total big_number -- petitioner received winnings of dollar_figure from the maryland state lottery in petitioner received capital_gain income - - of dollar_figure from the sale of stocks and bonds in petitioner received social_security_benefits of dollar_figure in dollar_figure in and dollar_figure in cc petitioner’s income_tax returns petitioner did not file income_tax returns for the years in issue he had the following amounts of income_tax withheld from various pension dividends and interest payments dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in opinion a whether petitioner bears the burden_of_proof petitioner contends that respondent bears the burden_of_proof under sec_7491 ' we disagree ' sec_7491 provides in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ---paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any continued taxpayers bear the burden of proving that sec_7491 applies h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 sec_7491 applies to court proceedings arising in connection with examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 on date respondent requested transcripts of reports from third parties showing amounts paid to petitioner absent contrary evidence we infer from this fact that the examination in this case began before date thus sec_7491 does not apply the notice_of_deficiency is presumed to be correct and petitioner bears the burden of proving that respondent’s determination is incorrect sec_7491 rule a 290_us_111 continued item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews however at par b-3 below we conclude that respondent bears the burden of producing evidence that petitioner received wage income in - petitioner contends that respondent bears the burden_of_proof on the grounds that he is innocent until proven guilty petitioner incorrectly relies on the burden_of_proof that applies to a criminal case b whether petitioner had unreported income in the amounts determined by respondent petitioner contests respondent’s determination that petitioner had unreported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in we disagree with petitioner for reasons discussed next petitioner’s contentions regarding all years in issue petitioner contends that respondent erroneously determined that petitioner is taxable on income reported on several forms which misspelled or failed to include an apostrophe in his name we disagree because petitioner’s social_security_number appears on all of the forms at issue petitioner points out that respondent withdrew or did not offer into evidence all of the exhibits identified in respondent’s pretrial memorandum petitioner contends that this shows that respondent’s determination is incorrect we disagree respondent’s decision not to offer documents into evidence does not benefit petitioner because petitioner bears the burden_of_proof --- - petitioner contends that he has no deficiencies in income_tax because he deposited more funds with respondent than the amount of taxes respondent contends he owes for the years in issue we disagree first petitioner has not shown that he deposited funds with respondent second the term deficiency is generally defined by statute as the difference between the total amount of tax that the commissioner determines should have been reported on the return and the amount that the taxpayer reported on the return sec_6211 the amount of a deficiency is not reduced by amounts of tax deposited by or withheld from the taxpayer petitioner testified that the payments he received from the federal government were nontaxable disability payments his testimony was uncorroborated we are not convinced that petitioner was paid on account of disability in any of the years in issue whether petitioner had dollar_figure in income from lottery winnings in petitioner contends that he is not taxable on the dollar_figure that he won in the lottery in because he and another individual shared the winnings petitioner’s claim is unconvincing because he did not identify the other alleged lottery winner or otherwise corroborate his claim --- - whether petitioner received wage income in respondent determined that petitioner received wages of dollar_figure in consisting of dollar_figure from linda diamon not otherwise identified in the record and dollar_figure from the state of maryland - central payroll respondent determined that petitioner received wage income in based on forms w-2 wage and tax statement from linda diamon and the state of maryland - central payroll however petitioner retired in and denied receiving any wage income in there is no evidence in the record that petitioner received wages in from linda diamon or the state of maryland or that petitioner was employed or received wages in the forms w-2 to which respondent refers are not in the record there are no entries on petitioner’s irs transcripts for that refer to forms w-2 from linda diamon or the state of maryland --- central payroll respondent called no witness to describe how respondent made the determination that petitioner received wages in and we believe or leave no reason to doubt petitioner’s denial that he received wages in cf 967_f2d_986 4th cir affg tcmemo_1990_618 we conclude that petitioner did not receive wage income in of dollar_figure from linda diamon and dollar_figure from the state of maryland - central payroll -- - whether petitioner had capital_gains in first fidelity bank n a new jersey issued four forms b proceeds from broker and barter_exchange transactions showing that it paid petitioner capital_gains of dollar_figure from the sale of stocks and bonds in petitioner contends that the amounts identified as capital_gains in the forms 1099-b were loans we disagree petitioner’s uncorroborated testimony that these amounts were loans was unconvincing whether dollar_figure that petitioner deposited in a bank account in was income to petitioner respondent determined that petitioner’s cash deposit of dollar_figure to an fnb bank of maryland account in was income to petitioner petitioner does not dispute that the dollar_figure was deposited in his bank account in a bank deposit is prima facie evidence of income 87_tc_74 in o’ dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 the u s court_of_appeals for the fourth circuit held that the taxpayers had the burden of overcoming the presumption of correctness that a bank deposit was unreported income there was no evidence in the record as to the source of the deposit and the fourth circuit found that the taxpayers failed to overcome the presumption because they offered no evidence or testimony about the deposit id thus petitioner bears the burden of proving that the dollar_figure deposit was not taxable_income petitioner testified that the dollar_figure deposit was a nontaxable transfer from another account petitioner’s testimony was vague and he offered no other evidence about the dollar_figure bank deposit we are not convinced that the deposit was not income we conclude that the dollar_figure deposit was taxable_income and that petitioner had unreported income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in c whether petitioner is liable for the addition_to_tax for failure_to_file returns a taxpayer is liable for an addition_to_tax of up to percent for failure_to_file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_6651 a respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file returns for the years in issue petitioner contends that he is not liable because he had reasonable_cause for not filing returns petitioner points out that the names on some of the forms mortgage and interest statement and w-2 on which his social_security_number appears include otoole o toole and o toole petitioner contends that his failure to report those amounts in income was due to reasonable_cause we disagree it should have been obvious to petitioner that the amounts were taxable to him because his social_security_number appears on the forms and w-2 petitioner has not shown that his failure_to_file was due to reasonable_cause and not willful neglect d whether petitioner is liable for the addition_to_tax for failure to pay kstimated tax respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for the years in issue we have jurisdiction to review this determination because petitioner did not file a return for any of the years in issue sec_6665 meyer v commissioner 97_tc_555 a taxpayer is liable for the addition_to_tax for failure to pay estimated_tax unless the taxpayer shows that he or she meets one of the exceptions provided in sec_6654 none of which apply here petitioner contends that he had deposited enough money to pay any_tax liability he may have for and he contends that he maintained a dollar_figure ‘estimated tax applied’ fund with respondent and that the dividends he received were subject_to backup tax withholding however petitioner did not show that he deposited funds in addition to the taxes withheld from him in those years that respondent’s determinations with respect to the sec_6654 addition were erroneous or that any exception applies in the years in issue we conclude that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for the years in issue decision will be entered under rule
